DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and  9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 10 of U.S. Patent No. 9,946,470. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patent ‘470 anticipates claims of current application.
App. No. 17/339,683
U.S. Patent No. 9,946,470
2. A method of operation by a command buffer chip, the method comprising: receiving one or more host commands from a host memory controller via a first interface; issuing one or more dynamic random access memory (DRAM) commands to one or more DRAM devices via a second interface; receiving one or more local commands from a non-volatile memory controller via a third interface; capturing one or more mode register settings from the one or more host commands; modifying at least one of the one or more mode registered settings based on the one or more local commands to produce one or more modified mode register settings; generating one or more mode register setting commands based at least in part on the one or more modified mode register settings; and issuing the one or more mode register setting commands to the one or more DRAM devices via the second interface.












3. The method of claim 2, wherein issuing the one or more mode register setting commands comprises issuing the one or more mode register setting commands to the one or more DRAM devices responsive to receiving the one or more local commands.


4. The method of claim 2, wherein issuing the one or more mode register setting commands comprises issuing the one or more mode register setting commands to the one or more DRAM devices responsive to at least one of a data backup event or a data restore event.

5. The method of claim 2, further comprising storing the one or more modified mode register settings in one or more control setting registers of the command buffer chip.

6.  The method of claim 5, further comprising providing access to the one or more control setting registers by the host memory controller or the non-volatile memory controller.

9.  A method of operation by a memory system, the method comprising: receiving, by a command buffer, one or more host commands from a host memory controller; receiving, by the command buffer, one or more local commands from a non-volatile memory controller; storing, by the command buffer, settings in one or more control setting registers; capturing, by a mode register controller, one or more captured mode register settings from the one or more host commands; modifying, by the mode register controller, at least one of the one or more captured mode register settings based on the one more local commands to produce one or more modified captured mode register settings; and generating, by the mode register controller, one or more generated mode register setting commands based at least in part on the one or more modified captured mode register settings.












17.  A method of operation by a memory system, the method comprising: receiving, by a command buffer, one or more host commands from a host memory controller; receiving, by the command buffer, one or more local commands from a non-volatile memory controller; capturing, by a mode register controller, one or more captured mode register settings from the one or more host commands; modifying, by the mode register controller, at least one of the one or more captured mode register settings based on the one more local commands to produce one or more modified captured mode register settings; and generating, by the mode register controller, one or more generated mode register setting commands based at least in part on the one or more modified captured mode register settings, wherein at least one of the one or more modified captured mode register settings comprises one or more accessible register bits accessible by the non-volatile memory controller.


1. A memory system 

receiving one or more host commands from a host memory controller, the memory system comprising: one or more DRAM devices; at least one non-volatile memory controller coupled to one or more flash memory devices; at least one command buffer coupled to the host memory controller, the at least one non-volatile memory controller, and the one or more DRAM devices, to receive the one or more host commands from the host memory controller and receive one or more local commands from the at least one non-volatile memory controller, the at least one command buffer comprising one or more control setting registers; and a mode register controller to capture one or more captured mode register settings from the one or more host commands, modify at least one of the one or more captured mode register settings based on the one more local commands to produce one or more modified captured mode register settings, and generate one or more generated mode register setting commands based at least in part on the one or more modified captured mode register settings.

2. The memory system of claim 1, wherein the one or more generated mode register setting commands are issued to the one or more DRAM devices by the at least one command buffer.

3. The memory system of claim 2, wherein the one or more generated mode register setting commands are issued to the one or more DRAM devices by the at least one command buffer responsive to receiving the one or more local commands at the at least one command buffer.

4. The memory system of claim 2, wherein the one or more generated mode register setting commands are issued to the one or more DRAM devices by the at least one command buffer responsive to at least one of a data backup event or a data restore event.

5. The memory system of claim 1, wherein the one or more captured mode register settings are stored in the one or more control setting registers.


6. The memory system of claim 1, wherein the one or more captured mode register settings are accessible by the host memory controller or the at least one non-volatile memory controller.

9. A memory system receiving one or more host commands from a host memory controller, the memory system comprising: one or more DRAM devices; at least one non-volatile memory controller coupled to one or more flash memory devices; at least one command buffer coupled to the host memory controller, the at least one non-volatile memory controller, and the one or more DRAM devices, to receive the one or more host commands from the host memory controller and receive one or more local commands from the at least one non-volatile memory controller, the at least one command buffer comprising one or more control setting registers; and a mode register controller to capture one or more captured mode register settings from the one or more host commands, modify at least one of the one or more captured mode register settings based on the one more local commands to produce one or more modified captured mode register settings, and generate one or more generated mode register setting commands based at least in part on the one or more modified captured mode register settings, wherein at least one of the one or more modified captured mode register settings comprises one or more accessible register bits accessible by the at least one non-volatile memory controller.

10. A memory system receiving one or more host commands from a host memory controller, the memory system comprising: one or more DRAM devices; at least one non-volatile memory controller coupled to one or more flash memory devices; at least one command buffer coupled to the host memory controller, the at least one non-volatile memory controller, and the one or more DRAM devices, to receive the one or more host commands from the host memory controller and receive one or more local commands from the at least one non-volatile memory controller, the at least one command buffer comprising one or more control setting registers; and a mode register controller to capture one or more captured mode register settings from the one or more host commands, modify at least one of the one or more captured mode register settings based on the one more local commands to produce one or more modified captured mode register settings, and generate one or more generated mode register setting commands based at least in part on the one or more modified captured mode register settings, wherein at least one of the one or more modified captured mode register settings comprises one or more protected register bits not accessible by the at least one non-volatile memory controller.

As it can be seen from above comparison claims of current application with claims of patent ‘470, claims of patent anticipates claims of current application. The claim 7 of current application expressly not taught by the claims of patent. However, claim 7 recites the limitation providing access to one or more bits of the one or more control settings register by the non-volatile controller. Claim 6 of patent recites the limitation  wherein the one or more captured mode register settings are accessible by the host memory controller or the at least one non-volatile memory controller, where it would be readily apparent to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an access to one or more bits because as claimed with respect to claim 6, the control register settings are accessed by the non-volatile memory controller and the settings are stored in the bits of the control register, the access to one or more bits are inherent. Claims 15 and 16 are mapped to claims 6 and 7 of the patent.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art not relied upon teach modifying the mode register settings, but fail to teach based on one or more local commands as required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138